Citation Nr: 1420354	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability claimed as secondary to medication required for control of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claim has been before the Board multiple times, at which points the case has been remanded.  See Board remands dated in June 2010, November 2011, September 2012, and June 2013.  The directives of the Board's remands have been substantially complied with.  The case is now returned for appellate review.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran does not have a current disability related to medications used to treat his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a disability secondary to medication required for control of service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim.  He was also told that it was still his responsibility to support the claim with appropriate evidence.   In addition the Veteran was provided with the criteria for assigning disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The letter notes that the issue on appeal is entitlement to service connection for residuals of seizure medication and notes the criteria for service connection for a disability that is related to service, but not the criteria for service connection for a disability that is related to a service-connected disability.  The Veteran is not prejudiced by this notice deficiency, however, as he has demonstrated through his statements that he understands the criteria for a secondary service connection claim.  Specifically he has asserted that his anti-seizure medication has resulted in additional disability.  He also has had the opportunity to submit information on his behalf during the multiple instances this case has been remanded since he filed his initial claim in 2007.  Therefore, any error in the notice VA has provided to the Veteran has been harmless.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Neither the Veteran, nor his representative, has at any time referenced outstanding records that they wanted VA to obtain or that they felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded multiple VA examinations over the course of the appeal.  The Board finds that the most recent VA examination in July 2013 and independent medical opinion in September 2013 are sufficient in order to determine whether he has any disability that can be secondarily attributed to the medication he takes for his service-connected disabilities on the basis of causation or aggravation.  In this regard, it is noted that the physicians reviewed the Veteran's claims file and medical records prior to providing the opinion, and the reports themselves are thoroughly supported by objective and clinical findings.  The physicians also considered all relevant information of record, including the Veteran's reports, previous opinions of record, and the pertinent medical evidence of record.  There is no need for further development, as the medical evidence in this case is sufficient to make a decision.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection

The Veteran seeks service connection for disability, which he relates to medication he is taking for his service-connected seizure disorder.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease. 38 C.F.R. § 3.310(a)-(b) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

The Veteran is presently service-connected for a seizure disorder, posttraumatic stress disorder (PTSD), and diplopia.

In his original June 2007 claim the Veteran stated that his use of seizure medication resulted in elevated ammonia levels that caused him to fall into a coma-like state, have uncontrolled bowel movements and vomiting, make him mentally unstable, and elevate his liver enzymes. 

A September 2005 VA treatment record reflects the Veteran previously had an altered mental state, secondary to hyperammonemia, which was deemed to be most likely a side effect of seizure therapy with Valproic acid (Depakote) rather than end stage liver disease.  Valproic acid was discontinued on a permanent basis as of September 2003 due to the probable association with increased ammonia levels.  It was noted that the FDA and drug manufacturer had indicated that elevated ammonia levels can occur to a significant degree in some patients who take Depakote.  Once the medication was discontinued, it was noted the Veteran's condition improved.  Since then, it was noted that his diet which was high in red meat was causing an increased risk of elevating ammonia levels, which could in turn lead to mental confusion.  The examiner stated the residual elevated ammonia levels following discontinuance of the specific seizure medication was possibly a combination of his antidepressive and sedative medications, combined with his seizure medication.  It was also noted that Depakote had potential for direct hepatoxicity of the liver but in the Veteran's case, a liver biopsy obtained six months after Depakote was discontinued was negative for any significant inflammation or fibrosis.  It was concluded that Depakote did not have any significant hepatoxicity of the liver, in the Veteran's case. 

Since the Veteran was taken off of Depakote, his ammonia levels have varied.  See e.g., May and October 2007 VA treatment records.  In his October 2009 VA examination the Veteran reported his seizure medication caused drowsiness, diarrhea, and elevated ammonia levels.  See also October 2007 VA examination.  The October 2009 VA examiner did not opine whether the Veteran's seizure medication caused any chronic residuals, however.

The Veteran was provided with another VA examination in February 2012.  The examiner stated that the Veteran was off all seizure medications, so that his medications had not caused a chronic disability.  The examiner also opined that the Veteran did not have hyperammonemia as his most recent ammonia level in 2010 had been normal; and that therefore he did not have current hyperammonemia. 

The February 2012 VA examination contains conflicting information as to the Veteran's use of seizure medications.  As described above, in the portion of the examination report where the examiner rendered his opinion, he stated that because the Veteran was "off all seizure medications," his medications had not caused a chronic disability.  However, at other points in the same examination report, the examiner noted that the Veteran was taking Neurontin and Topomax daily for seizure control.  At yet another point in the same examination report, the examiner wrote that the Veteran was recently off the Topomax.  Review of records dated in 2010 reflect that he was taking medication for seizures and also for symptoms related to his service-connected post-traumatic stress disorder (PTSD).  Because the examiner's medical opinion was predicated upon the basis that the Veteran was not taking current medication for seizures, but the evidence appears to show otherwise, this medical opinion has little probative value.  

In December 2012, following the September 2012 Board remand, the Veteran was provided a VA examination to address the medical questions posed by the instant claim.  The VA examiner (the same physician's assistant (PA) that conducted the February 2012 examination) again noted that hyperammonemia was not a chronic disability, since the Veteran's ammonia levels were normal after he was taken off Depakote in 2010.  The examiner determined that the Veteran's seizure medications have not caused a chronic disability, but also that the seizure condition itself has caused a chronic disability.  However, any such additional disability was not identified. 

After review of this medical opinion, the medical questions in this case still had not been fully resolved. 

The Board specifically instructed in the September 2012 remand, that the subsequent VA examination be conducted by a physician and, as indicated above, the December 2012 VA examination was conducted by the same PA who conducted the February 2012 examination.  Also contrary to the Board's instructions, the VA examiner failed to consider whether (a) the Veteran's claimed symptoms represented a disability that has since resolved and (b) whether medication prescribed for any service-connected disability (to include PTSD and diplopia) may have resulted in any additional disability.  

Subsequent to the Board's last remand in July 2013, an examination by a VA physician was provided in July 2013.  The examiner found that the record showed that the Veteran had never taken any medication specifically to treat his diplopia.

A September 2013 opinion from another physician also was provided, which noted that it was less likely than not that the Veteran's current health conditions were affected by hyperammonemia.  The rationale was that currently the Veteran demonstrated normal ammonia levels and kidney and liver function.  The physician noted that while there was a past medication history of transient elevation of ammonia levels while on an anti-seizure medication, Depakote, from 2002 to 2003, ammonia levels returned to normal while taking the anti-seizure medication Topiramate.  Since these anti-seizure medications have known side-effects of transient elevation of ammonia levels, the return of ammonia levels was incidental and less likely than not significant to the Veteran's overall health status.  In the physician's opinion the use of appropriate medication prescribed to treat any of the Veteran's service-connected disabilities was less likely as not an aggravating factor contributing to his current health status.

The physician went on to note the Veteran's history of prescriptions including Depakote (2002-2003) (Divalproex), Phenytoin (2002-2006), Topiramate (2003-2010), and Lamotrigine (April 2010 to July 12, 2010).  It was noted that the Veteran was not presently taking any medication for his seizures by choice and was thus an uncontrolled epileptic by choice.  The physician noted that the Veteran experienced multiple and daily partial seizures and occasional grand mal seizures to include loss of consciousness, jerking movement, staring, random motor movements, psychotic manifestations, perceptual illusions, abnormalities in thinking, memory, mood, autonomic disturbances, tremors, disturbances of gait, loss of bowel, impaired vision, and post ictal status.  Thus, the physician determined that it was at least as likely as not that the Veteran's current symptoms and clinical manifestations were consistent with epileptic seizure disorder rather than residuals of medication.

The physician also determined that while the Veteran demonstrated an elevation in ammonia from 2003 to 2009 the ammonia levels continually decreased from 2003 to 2009 despite the use of Topiramate and had been normal since March 2010.  Therefore, the physician found that it was less likely than not that the effects of anti-epileptic medication produced a continuous and detrimental condition to his end-organs.  The physician noted that kidney and liver function tests were always normal; so the elevation in ammonia was less likely than not causing end-organ dysfunction or change in his behavior or bodily functions.

It was noted that the December 2012 VA seizure examination indicated that the Veteran's diplopia was treated by the use of prism glasses, which were less likely than not the cause of his elevated ammonia levels.

The physician also indicated that the Veteran was prescribed Mirtazapine for his depression and had a past history of Citalopram Hydrobromide, Trazodone, Sertraline, and Doxepin.  The physician found that the medical literature and Pharmaceutical Reference Guide indicated that it was less likely than not that there was a nexus between anti-depressants and elevated ammonia levels.  Therefore, the physician determined that it was less likely than not that there were any residuals of these anti-depressants.

Finally it was noted that the Veteran had a medical history of using various opioid analgesics and medication to treat diabetes but that it was less likely than not that there were any residuals from taking these medications.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have any disability related to medications used to treat any of his service-connected disabilities.  

The Board acknowledges that the Veteran is competent to report that he has experienced symptoms that he can observe.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

There is no reason to doubt the Veteran's credibility when he relates the symptoms he has experienced.  Nonetheless, the Veteran's opinions are insufficient to provide the requisite nexus between his symptoms and the presence of a disability related to the medication taken for his service-connected disabilities because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any present disorder related to his medication for his service-connected disabilities are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Veteran also has not submitted any probative medical evidence to support his claim.  As previously discussed a September 2005 VA treatment record reflects the Veteran previously had an altered mental state, secondary to hyperammonemia, which was deemed to be most likely a side effect of seizure therapy with Valproic acid (Depakote).  However, the record shows that the Veteran was discontinued on Depakote in 2003 prior to the present appeal period starting in 2007 (the date the Veteran filed his claim).  Thus, the hyperammonemia in 2003 that was due to his anti-seizure medication resolved.  The September 2005 treatment note indicated that the Veteran's residual elevated ammonia levels could be related to his diet high in red meat, or was possibly a result of the combination of his antidepressive and sedative medications, combined with his seizure medication.  This opinion, however, is mostly speculative, as it was noted that the anti-depressive and seizure medication could "possibly" be the cause of the residual high ammonia levels.  This opinion does not contain enough certainty to be a probative opinion in favor of the Veteran's claim. 

The Board finds the opinions provided in July 2013 and September 2013 to be more probative as to addressing whether any of the medications the Veteran was taking for his service-connected disabilities were the cause or aggravation of any present disability.  The July 2013 physician noted that the Veteran was not taking any medication for his diplopia.  The September 2013 physician also noted that the prism glasses used to treat the diplopia had not resulted in any residual disability.  The September 2013 physician further determined that any elevation in ammonia levels as a result of the Veteran's anti-seizure medication was transient and was not significant to the Veteran's overall health status.  The physician also found that it was less likely than not that the Veteran's current health conditions were affected by hyperammonemia.  The rationale was that currently the Veteran demonstrated normal ammonia levels and kidney and liver function.  Finally, the physician determined that the appropriate use of medication prescribed to treat any of the Veteran's service-connected disabilities was less likely as not an aggravating factor contributing to his current health status.  The rationale was that much of the Veteran's symptoms were due to the fact that he was not taking anti-seizure medication at present, and thus was an uncontrolled epileptic by choice.  Also, the Veteran's ammonia levels from 2003 to 2009 continued to decrease despite the ongoing use of Topiramate.  The physician also indicated that there was less likely any relationship between anti-depressants and elevated ammonia levels, based on review of medical literature and Pharmaceutical Reference Guide.  Finally it was noted that the Veteran had a medical history of using various opioid analgesics and medication to treat diabetes but that it was less likely than not that there were any residuals from taking these medications.  As the VA physician was fully informed of the pertinent medical history, the opinion was fully-articulated, and supported by reasoned analysis, it is entitled to high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

As a final note, the Board again observes that this case is somewhat complicated by the fact that hyperammonemia appears to manifest through symptoms such as mental confusion, and a coma-like state, which could also be interpreted as an aggravation of or increase in his seizure disorder, and thus may be already being compensated as part of his seizure disorder.  The Board notes that in assigning an appropriate rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14  must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993). 

Nonetheless, the medical evidence shows that during the course of the appeal (i.e., since 2007), there is no significant health condition that has been caused or aggravated as a result of the Veteran's medications used to treat his service-connected disabilities, to include any transient elevated ammonia levels, which have been normal since 2010.  

The November 2013 physician did not specifically assess whether some combination of the medication taken for his service-connected disabilities resulted in any present disability.  However, she did go through each medication separately and found that there was no significant health consequence.  The physician also determined that there was no present disability that resulted from the transient ammonia levels that resulted from the anti-seizure medication that was taken in 2002 to 2003.  The liver and kidney function tests were normal.  Also, other symptoms that were present were attributed to the Veteran's uncontrolled seizure disorder.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim.). 

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although hyperammonemia has been identified by the Veteran as secondary to his medications, and the Veteran appears to have had hyperammonemia only for a portion of the appeal period, the physician in November 2013 determined that there was no significant health consequence or no permanent disability as a result of the transient elevated ammonia levels, as previously discussed.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has any disability related to medication use to treat his service-connected disabilities.  The Veteran is not shown to be claiming a disability related to his military service; but the Board also finds that there is no evidence relating his hyperammonemia to military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Accordingly, the Board finds that the criteria for service connection for disability due to the Veteran's medications used to treat his service-connected disabilities are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)


ORDER

Entitlement to service connection for disability claimed as secondary to medication required for control of service-connected disabilities is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


